DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-5, 7-12, 19-21 and 27, in the reply filed on 11-17-21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-16, 18, 22-23 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-17-21.
Applicant’s amendment filed on 8-7-19 has been entered.  Claims 3-5, 7-8, 10-11, 15-16, 18-19, 21, 23 and 26 have been amended.  Claims 6, 17 and 24-25 have been canceled.  Claims 1-5, 7-16, 18-23 and 26-27 are pending.
Claims 1-5, 7-12, 19-21 and 27 are under consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;

A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
The amino acid sequences listed in Figure 1b do NOT have sequence identified.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-11-21 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The phrase “a derivative sequence having at least 90% homology thereof” in line 3 of claim 5 is vague and renders the claim indefinite.  It is unclear whether the “derivative sequence” is intended to be a partial sequence of a full-length sequence of SEQ ID No. 1 or 2.  It is also unclear whether the phrase “at least 90% homology thereof” means it is at least 90% homology to a partial sequence or the full length sequence of SEQ ID No. 1 or 2.
The phrase “a derivative sequence having at least 95% homology thereof” in lines 4-5 of claim 5 is vague and renders the claim indefinite.  It is unclear whether the “derivative sequence” is intended to be a partial sequence of a full-length sequence of SEQ ID No. 1 or 2.  It is also unclear whether the phrase “at least 95% homology thereof” means it is at least 95% homology to a partial sequence or the full length sequence of SEQ ID No. 1 or 2.
The phrase “a derivative sequence having at least 95% homology thereof” in line 3 of claim 7 is vague and renders the claim indefinite.  It is unclear whether the “derivative sequence” is intended to be a partial sequence of a full-length sequence of SEQ ID No. 4.  It is also unclear whether the phrase “at least 95% homology thereof” means it is at least 95% homology to a partial sequence or the full length sequence of SEQ ID No. 4.
Claim 19 recites the limitation "the composition of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 depends from claim 1, which fails to recite any “composition”.  Thus, the phrase "the composition of claim 1" in line 1 lacks antecedent basis.  Claim 20 depends from claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8-9, 11-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al., 2016 (WO 2016/077356 A2, IDS) in view of Wang et al., 2013 (PNAS, Vol. 110, No. 8, p. 2999-3004, IDS).
Claims 1, 4, 8-9, 11-12 and 19-20 are directed to a nucleic acid comprising an iduronate-2-sulfatase (IDS) gene sequence and a repeat of the apolipoprotein E (ApoEII) gene sequence.  Claim 4 specifies the repeat of the ApoEII sequence is in the form of a tandem repeat.  Claim 8 
Regarding claims 1, 4, 8-9, 11-12 and 19-20, Heller teaches a pharmaceutical composition comprising a blood brain barrier (BBB) peptide and a human peptide such as an iduronate-2-sulfatase protein (IDS) protein, and the use of the composition for treating MOS I disease (e.g. Abstract, p. 4, lines 21-23).  The composition comprising a human protein (e.g. IDS) and a carrier peptide that facilitates the transport of the human protein across the BBB for treating MPS I (e.g. p. 4, lines 24-28).  The BBB carrier peptide comprises a first portion comprising a transferrin-receptor binding site of a transferrin, or a receptor binding domain of an apolipoprotein, linked to a second portion comprising a hydrophilic segment of from 4-50 hydrophilic amino acids.  The receptor-binding domain of an apolipoprotein can be from ApoE, ApoE2, ApoE3 and ApoE4 (e.g. p. 4, lines 29-34).  Heller also discloses a nucleic acid sequence encoding IDS can be molecularly cloned into a suitable vector for expression (e.g. p. 36, lines 23-26).  Suitable expression vector includes AAV based vector, retrovirus based vector and plasmid vectors (e.g. p. 37, lines 11-14).  The recombinant IDS used in the formulation can be produced in vitro using cultured host cells, which can be mammalian cells.  The mammalian 
Heller does not specifically teach a repeat (claim 1) or a tandem repeat (claim 4) of the ApoEII gene sequence, or the vector is a lentiviral vector (claim 9).
Wang reports “Engineering a lysosomal enzyme with a derivative of receptor-binding domain of apoE enables delivery across the blood-brain barrier” (e.g. Title).  Wang identified two fusion candidates, IDUAe1 and IDUAe2, which exhibited desirable receptor-mediated binding, endocytosis and transendothelial transport as well as appropriate lysosomal enzyme trafficking and biological function (e.g. Abstract).  Wang designed 6 candidate peptides within residues 148-173 of precursor apoE, the extended putative receptor-binding domain of ApoE (as monomer or tandem dimers) and one peptide from the receptor binding domain of apoB.  Seven IDUA-Rb (receptor-binding peptide) fusion candidates were constructed at the C-terminus of IDUA3Myc.  All IDUA fusion candidates could be overexpressed and released into the extracellular space from 3T3 cells.  The released forms of all IDUA fusion proteins remained catalytically active while bound to anti-myc antibody (e.g. p. 3000, right column, 1st paragraph).  Wang describes gene therapy of Hurler syndrome by reprogramming erythroid cells with a tissue-specific lentiviral vector (LV) expressing IDUA, and leading to phenotypic correction in all systematic organs evaluated (e.g. p. 2999, bridging left and right column).  Plasmid overexpressing different IDUA fusion candidates from CMV promoter were constructed by using pcDNA3.1 vector (e.g. p. 3004, left column, 2nd paragraph).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a repeat or a tandem repeat of the ApoEII 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a lentiviral vector to express the IDS-ApoEII receptor-binding domain because Heller teaches Suitable expression vector for expressing the recombinant IDS includes AAV based vector, retrovirus based vector and plasmid vectors, and Wang describes gene therapy of Hurler syndrome by reprogramming erythroid cells with a tissue-specific lentiviral vector (LV) expressing IDUA.  Both Hurler syndrome (MPS I, IDUS defficiency) and Hunter syndrome (MPS II, IDS deficiency) are mucopolysaccharidosis diseases.  Since Heller teaches using retroviral vector, which encompass lentiviral vector, to express recombinant IDS and Wang teaches using lentiviral vector to express IDUS, it would be obvious 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to facilitate the transport of the human protein across the BBB as taught by Heller or to engineer a lysosomal enzyme with a derivative of receptor-binding domain of apoE to enable delivery across the blood-brain barrier as taught by Wang with reasonable expectation of success.
It is noted that claims 11-12 and 19-20 read on the nucleic acid is for use in the treatment, management, retardation of progression or normalization of development of a disease or condition attributable to induronate-2-sulfatase (IDS) deficiency, such as MPS II.  The phrase “for use” is an intended use of the nucleic acid and it carries no weight in the prior art rejection.  The nucleic acid of claims 11-12 and 19-20 is the same as the nucleic acid of claim 1.  Even for the sake of argument, Heller teaches using the BBB carrier peptide-human IDS fusion protein for treating Hunter syndrome (MPS II), thus, it would be obvious for one of ordinary skill in the art to use the nucleic acid encoding the recombinant IDS for the treatment, management or retardation of Hunter syndrome (MPS II).

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al., 2016 (WO 2016/077356 A2, IDS) in view of Wang et al., 2013 (PNAS, Vol. 110, No. 8, p. 2999-3004, IDS) as applied to claims 1, 4, 8-9, 11-12 an 19-20 above, and further in view of Lu et al., 2010 (Bioconjugate Chem. Vol. 21, p. 151-156, IDS).

Heller teaches a pharmaceutical composition comprising a blood brain barrier (BBB) peptide and a human peptide such as an iduronate-2-sulfatase protein (IDS) protein, and the use of the composition for treating MOS I disease (e.g. Abstract, p. 4, lines 21-23).  The composition comprising a human protein (e.g. IDS) and a carrier peptide that facilitates the transport of the human protein across the BBB for treating MPS I (e.g. p. 4, lines 24-28).  The BBB carrier peptide comprises a first portion comprising a transferrin-receptor binding site of a transferrin, or a receptor binding domain of an apolipoprotein, linked to a second portion comprising a hydrophilic segment of from 4-50 hydrophilic amino acids.  The receptor-binding domain of an apolipoprotein can be from ApoE, ApoE2, ApoE3 and ApoE4 (e.g. p. 4, lines 29-34).  Heller also discloses a nucleic acid sequence encoding IDS can be molecularly cloned into a suitable vector for expression (e.g. p. 36, lines 23-26).  Suitable expression vector includes AAV based vector, retrovirus based vector and plasmid vectors (e.g. p. 37, lines 11-14).  The recombinant IDS used in the formulation can be produced in vitro using cultured host cells, which can be mammalian cells.  The mammalian cells include human embryonic kidney 293 cells (HEK293), HeLa cells, mouse kidney cells, human liver cells, human lung cells, and human hepatoma line (Hep G2) (e.g. p. 37 line 15 to page 38 line 1).
Wang reports “Engineering a lysosomal enzyme with a derivative of receptor-binding domain of apoE enables delivery across the blood-brain barrier” (e.g. Title).  Wang identified two fusion candidates, IDUAe1 and IDUAe2, which exhibited desirable receptor-mediated st paragraph).  Wang describes gene therapy of Hurler syndrome by reprogramming erythroid cells with a tissue-specific lentiviral vector (LV) expressing IDUA, and leading to phenotypic correction in all systematic organs evaluated (e.g. p. 2999, bridging left and right column).  Plasmid overexpressing different IDUA fusion candidates from CMV promoter were constructed by using pcDNA3.1 vector (e.g. p. 3004, left column, 2nd paragraph).
Heller and Wang do not specifically teach an intervening linker sequence located between the IDS sequence and the ApoEII sequence.
Lu teaches human IDS protein was fused to the carboxyl terminus of the heavy chain of a chimeric monoclonal antibody (mAb) to the human insulin receptor (HIR) to enable BBB (blood-brain barrier) transport.  The HIRMAb-IDS fusion protein was expressed in COS cells (e.g. Abstract).  The human IDS cDNA encoding Ser26-Pro550, minus the 25 amino acid signal peptide, was produced by reverse transcription and PCR (e.g. p. 151, right column, last paragraph).  The IDS forward PCR primer was a 23-mer coding for 7 amino acids at the beginning of the mature IDS protein, and the primer introduces a Ser-Ser linker between the 
It would have been prima facie obvious for one of ordinary skill in the art to use an intervening linker sequence located between the IDS sequence and the ApoEII sequence because Heller teaches a fusion protein comprising a human protein (e.g. IDS) and a BBB carrier peptide including a receptor binding domain of an apolipoprotein (e.g. ApoE2), and Lu teaches human IDS protein was fused to the carboxyl terminus of the heavy chain of a chimeric monoclonal antibody (mAb) to the human insulin receptor (HIR) to enable BBB (blood-brain barrier) transport, and use primer to introduce a Ser-Ser linker between the carboxyl terminus of the CH3 region of the HIRMAb HC and the amino acid terminus of the IDS protein.  Both Heller and Lu teach preparation of human IDS-BBB carrier peptide fusion protein and since Lu also teaches introducing a Ser-Ser linker between the carboxyl terminus of the CH3 region of the HIRMAb HC and the amino acid terminus of the IDS protein, it would be obvious for one of ordinary skill in the art to introduce the linker taught by Lu between the IDS sequence and the ApoEII sequence taught by Heller in order to facilitate and optimize the transport of the human protein across the BBB with reasonable expectation of success.  
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to facilitate the transport of the human protein across the BBB as taught by Heller or to engineer a lysosomal enzyme with a derivative of receptor-binding domain of apoE to enable delivery across the blood-brain barrier as taught by Wang with reasonable expectation of success.

s 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al., 2016 (WO 2016/077356 A2, IDS) in view of Wang et al., 2013 (PNAS, Vol. 110, No. 8, p. 2999-3004, IDS) as applied to claims 1, 4, 8-9, 11-12 an 19-20 above, and further in view of Diamond et al., 2014 (US 20140186401 A1, effective filing date 4-28-11).
Claims 1 and 3 are directed to a nucleic acid comprising an iduronate-2-sulfatase (IDS) gene sequence and a repeat of the apolipoprotein E (ApoEII) gene sequence.  Claim 3 specifies the IDS sequence comprises a codon-optimized sequence of the wild-type IDS sequence.
The teachings of Heller and Wang are as discussed above.  Heller and Wang do not specifically teach the IDS sequence comprises a codon-optimized sequence of the wild-type IDS sequence.
Diamond teaches an expression vector having an expression cassette that encodes an SVN gene and the SVN gene may be a codon-optimized SVN (CO-SVN) to increase the efficiency of SVN expression in a particular delivery vehicle.  The expression vector can be a plasmid, a viral vector or any other suitable vector that is able to express a recombinant protein or nucleic acid (e.g. [0057]). 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the IDS sequence comprising a codon-optimized sequence of the wild-type IDS sequence because both Heller or Wang, and Diamond teach a vector such as a plasmid or viral vector comprising an ORF and Diamond teaches the gene in the vector may be a codon-optimized to increase the efficiency of gene expression in a particular delivery vehicle.  It would be obvious for one of ordinary skill in the art to use the IDS sequence comprising a codon-optimized sequence of the wild-type IDS sequence in the vector 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to facilitate the transport of the human protein across the BBB as taught by Heller or to engineer a lysosomal enzyme with a derivative of receptor-binding domain of apoE to enable delivery across the blood-brain barrier as taught by Wang with reasonable expectation of success.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al., 2016 (WO 2016/077356 A2, IDS) in view of Wang et al., 2013 (PNAS, Vol. 110, No. 8, p. 2999-3004, IDS) as applied to claims 1, 4, 8-9, 11-12 an 19-20 above, and further in view of Sugimura et al., 2011 (GeneSeq Accession No. AZM63958, computer printout, pages 1-3).
Claims 1 and 5 are directed to a nucleic acid comprising an iduronate-2-sulfatase (IDS) gene sequence and a repeat of the apolipoprotein E (ApoEII) gene sequence.  Claim 5 specifies the IDS sequence comprises the sequence according to SEQ ID No. 2 or a derivative sequence having at least 90% homology thereof.
The teachings of Heller and Wang are as discussed above.  Heller and Wang do not specifically teach the IDS sequence comprises the sequence according to SEQ ID No. 2 or a derivative sequence having at least 90% homology thereof.
Sugimura teaches human iduronic-acid 2-sulfatase DNA (SEQ ID NO. 1) sequence, GeneSeq Accession No. AZM63958, which is 100% identical to the sequence of SEQ ID No. 2, and preparation of a vector comprising the gene encoding lysoisomal enzyme, introduction of the vector into cells for production of recombinant human lysosomal enzymes.

One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to facilitate the transport of the human protein across the BBB as taught by Heller or to engineer a lysosomal enzyme with a derivative of receptor-binding domain of apoE to enable delivery across the blood-brain barrier as taught by Wang with reasonable expectation of success.

Claims 1, 10, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al., 2016 (WO 2016/077356 A2, IDS) in view of Wang et al., 2013 (PNAS, Vol. 110, No. 8, p. 2999-3004, IDS) as applied to claims 1, 4, 8-9, 11-12 an 19-20 above, and further in view of Scadden et al., 2008 (US 20080057579 A1).
Claims 1, 10, 21 and 27 are directed to a nucleic acid comprising an iduronate-2-sulfatase (IDS) gene sequence and a repeat of the apolipoprotein E (ApoEII) gene sequence.  Claim 10 specifies the nucleic acid is transduced in one or more hematopoietic stem and progenitor cells (HSPCs).  Claim 21 reads on HSPCs have been removed from the patient, transduced ex vivo 
The teachings of Heller and Wang are as discussed above.  Heller and Wang do not specifically teach transducing the HSPCs with the nucleic acid of claim 1 ex vivo and the transduced HSPCs are administered back to the individual.
Scadden teaches a method for manipulating hematopoietic stem cells and related products (e.g. Abstract).  “The hematopoietic stem cells are readily accessible for treatment, particularly in combination with the methods of the invention” (e.g. [0127]).  Isolated hematopoietic stem cells can be further manipulated for use in gene therapy applications.  The genes can be added to the cells by any known methods.  The isolated hematopoietic stem cells using the method of the invention can be transduced with a therapeutic gene (e.g. [0128]).  “Methods for expressing exogenous genes in vitro, ex vivo and in vivo are well known in the art… An “ex vivo” in method as used herein is a method which involves isolation of a cell from a subject, manipulation of the cell outside of the body, and reimplantation of the manipulated cell into the subject” (e.g. [0129]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to transduce the HSPCs with the nucleic acid of claim 1 ex vivo and the transduced HSPCs are administered back to the individual because Heller teaches suitable expression vector for expressing the recombinant IDS includes AAV based vector and retrovirus based vector, and the vector can be introduced into mammalian cells for the production of recombinant IDS, Wang teaches hematopoietic stem cell (HSC) transplantation or enzyme therapy has been used to treat MPS I (Hurler syndrome) (e.g. p. 2999, 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to facilitate the transport of the human protein across the BBB as taught by Heller or to engineer a lysosomal enzyme with a derivative of receptor-binding domain of apoE to enable delivery across the blood-brain barrier as taught by Wang with reasonable expectation of success.

Conclusion
	No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632